DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 6 April 2022.
Claims 1, 13, and 14 have been amended.
Claims 1-14 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6 April 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With regards to the claims the Applicant argues on page 11 of their response, “Applicant respectfully submits that the above-indicated features integrate the alleged abstract idea into a practical application by providing an improvement to another technology or technical field. In particular, the electronic apparatus is able to appropriately format the display information and display relevant information regarding the item based on the status of whether the courier is currently on duty. This enables the electronic apparatus to customize the information displayed to the customer based on the status of the courier, which is particularly useful when multiple boxes for delivery to the customer are allocated to more than one courier (including at least one on duty courier and at least one off duty courier). The generating and displaying of such information to the customer based on the status of each courier addresses the technological problem of how to format and customize the information regarding delivery corrections when more than one courier of different availability statuses (i.e., on duty vs. off duty) are needed to perform the delivery corrections.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes that the Applicant has amended claim 1 (and similarly claims 13 and 14) to further state, “generating display information regarding the item; causing the display information to be displayed on the customer terminal, the display information being displayed differently depending on whether the courier is currently on duty; wherein at least one of the following display information is altered for the item depending on whether the courier is currently on duty: a name of the item, a volume of the item, an order quantity of the item, and an image representing the item; and wherein, when the courier is currently on duty, the altered display information further comprises a first button with which the courier can request to perform the delivery correction and a second button with which the courier can request to cancel the performing the delivery correction.” With regards to these limitations, the claims now further convey generating and displaying item information on a customer display, which is an abstract idea of managing business relations, and thus would fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  With regards to the limitations concerning that the displayed information is different depending on whether the courier is currently on duty and further stating the content displayed, the Examiner notes that this merely narrows the field of use of the abstract idea, and thus, does not integrate the abstract idea into a practical application. Second, with regards to the Applicant’s argument that displaying information differently depending on conditions improves another technology or technical field, the Examiner is unpersuaded. Notably, the Applicant has argued that changing the content of a display addresses the technological problem of how to format and customize the information regarding delivery corrections when more than one courier of different availability status are needed to perform delivery corrections.  With regards to this argument, it is noted that the claims do not disclose any limitations that define particular formatting rules, nor has the Applicant provided any explanation, supported by the specification, why a displaying of certain information improves a user interface.  It is noted that changing the content provided to a user in response to determinations regarding delivery corrections and courier availability, does not improve any technology or technical field, but instead, would be an improvement in the abstract idea itself.  That is, merely displaying a piece of content in one context, and another piece of content in a second context, does not improve any technology or technical field.  It is noted that MPEP 2106.04(d)(1) states, “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” As shown here, the Applicant must first provide a disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and that if the specification explicitly sets forth an improvement but in a conclusory manner, the examiner should not determine the claim improves technology. Additionally, once this step is satisfied, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. In this case, the Applicant’s specification has failed to disclose an improvement in technology, and the claim does not reflect any specific improvement.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on pages 11 and 12 of their response, “In addition, Applicant respectfully submits that the above-indicated features also provide an improvement to another technology or technological field by displaying a first button with which the courier can request to perform the delivery correction and a second button with which the courier can request to cancel the performing the delivery correction. This enables the electronic apparatus to customize the input options for correcting or cancelling the delivery based on the status of the courier. Accordingly, the electronic apparatus can avoid displaying options to the customer when a courier is not available to perform a correction.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  With regards to the Applicant’s argument, merely identifying buttons presented to a user on a user interface does not improve a user interface itself, as these act merely as an input means for selections, and thus would be using a generic computer as a tool to carry out the abstract idea.  Additionally, it is noted that the Applicant has failed to articulate any reasoning why or show any evidence that displaying different input options (a first button to request delivery, and a second button to request a cancellation of the delivery correction) would improve another technology or technical field.  That is, as discussed above, merely specifying input options does not improve a user interface, but instead is merely using a computer as a tool to carry out an abstract idea, and narrowing the field of use by defining the content displayed to a user.  Therefore the Examiner maintains that this rejection is proper.
The Applicant continues on page 13 of their response, “Applicant respectfully submits that amended Claim 1 is also patent-eligible under Step 2B of the revised subject matter eligibility test because it recites elements that are not part of the alleged abstract idea and were not “well-understood, routine, conventional activity in the field” at the time the application was filed. For example, Applicant submits it was not well-understood, routine, or conventional at the time of filing to generate and display information on a customer terminal based on the availability statuses (7.e., on duty vs. off duty) of the couriers to perform delivery corrections of previously misdelivered items. Thus, Applicant respectfully submits amended Claim 1 recites features that amount to significantly more than the abstract idea alleged in the Office Action.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection. First, the Examiner notes that, as noted above, generating and displaying information on a customer terminal is deemed a part of the abstract idea of managing commercial interactions, and thus would not be an additional element that would add significantly more to the abstract idea under step 2B of the Alice/Mayo test. Second, the Examiner notes that limitations regarding high level formatting of information or restricting the content displayed, merely narrows the field of use of the abstract idea, and would not add significantly more to the abstract idea. Third, with regards to the Applicant’s general argument that that the limitations are not well-understood, routine, and conventional, the Examiner is unpersuaded. As noted above, the element of displaying information to a customer device regarding an item is deemed a part of the abstract idea, and would not be an additional element considered. It is noted that MPEP 2106.05(d) states, “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. This consideration is only evaluated in Step 2B of the eligibility analysis.” As shown here, a consideration that needs to be made is whether the additional elements are well-understood, routine, conventional activities previously known to the industry. It is also noted, that with regards to information being displayed differently, depending on the context, was deemed merely a narrowing of the field of use, and would be found not add significantly more to the abstract idea (MPEP 2106.05(h)).  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, from the customer terminal via the transceiver, information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location; identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, wherein the delivery information comprises the retrieved image information; determining whether the courier is available; causing the transceiver to transmit the delivery information corresponding to the misdelivery event to the courier terminal to facilitate re-delivery of the item to the correct delivery location, wherein the determining whether the courier is available comprises determining, based on work information of the courier, regarding whether the courier is on duty, whether the courier is allowed to perform a delivery correction; generating display information regarding the item; causing displayed information to be displayed differently depending on whether the courier is currently on duty; and wherein the display includes a first button to request delivery correction and a second button to cancel the request for correction.
The limitations of receiving information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery from a customer; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location; identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event; determining whether the courier is available; transmitting the delivery information corresponding to the misdelivery event to the courier; generating display information regarding the item and causing displayed information to be displayed differently depending on whether the courier is currently on duty; as drafted, under the broadest reasonable interpretation, encompasses the performance of processes performed in the human mind, the performance of commercial activities (including managing business relations, sales activities), and managing interactions between people, with the use of generic computer elements as tools.  That is, other than reciting generic computer elements (memory, processor, customer terminal, courier terminal, and transceiver), the claim recites an abstract idea.  For example, but for the generic computer elements, receiving information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery from a customer, retrieving image information of the correct delivery location in response to a previous delivery being delivered correctly, identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, and determining whether the courier is available, encompasses a human operator observing/receiving misdelivery information, judging and evaluating delivery information, and evaluating and judging if a worker is available, which can be performed in the human mind.  Additionally, the receiving information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery from a customer, , retrieving image information of the correct delivery location in response to a previous delivery being delivered correctly, identifying delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, determining whether the courier is available and on duty, and transmitting the delivery information corresponding to the misdelivery event to the courier, encompasses a service coordinator receiving misdelivery information, identifying correct information and courier information, and contacting a courier to complete a delivery; that is, the claim encompasses a service coordinator managing delivery services (sales activities and business relations) and managing interactions between people (customers and couriers).  Additionally, displaying information regarding the item, wherein the displayed information depends on if a courier is on duty, encompasses a service coordinator providing service information and service options; that is, the claims encompasses managing delivery services.  Thus, the claim recites elements that fall into the “Mental Processes” grouping of abstract ideas, and “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract with or by a particular machine.  The claims do not recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claim recites the use of generic computer elements (memory, processor, customer terminal, courier terminal, and transceiver) as tools to carry out the abstract idea.  Additionally, the claim recites the rules used to determine if a courier is available (work information, location, or time), which merely narrows the field of use.  In addition, the claims further recite the type of information displayed (an item name, volume, quantity, image; and buttons), depending on if a courier is on duty, which is deemed narrowing the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-12, taken individually and in an ordered combination, do not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself.  In particular, the claims further recite generating information corresponding to a misdelivery event, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 2).  In addition, the claims recite the type of information including a refund or reshipment information, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 3).  In addition, the claims recite performing the re-delivery based on a spare quantity of the courier, which is deemed merely a further recitation of managing commercial interactions and thus an abstract idea (claim 4).  In addition, the claims further recite receiving responses from the courier regarding their unavailability to do the redelivery, and generating misdelivery event information, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 5-8).  In addition, the claims recite identifying a time since the misdelivery event, transmitting the delivery information based on the time, and processing the misdelivery event if a message wasn’t sent, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 9 and 10).  In addition, the claims describe the delivery information corresponding the misdelivery event, which is deemed a narrow if the field of use by defining content of information, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 11).  In addition, the claims recite receiving misdelivery event information from the customer and providing information regarding processing of the correction to the customer, which is deemed the performance of commercial activities and managing interactions between people, and thus further recites the abstract idea (claims 12).  

Novelty/Non-Obvious
With respect to claims 1-14, the prior art of record does not disclose the combination of elements of, “receiving, from the customer terminal via the transceiver, information identifying a misdelivery event in which the item was delivered to an incorrect delivery location different from a correct delivery location associated with the delivery; retrieving image information of the correct delivery location in response to a previous delivery which was correctly performed to the correct delivery location; identifying, via the processor, delivery information corresponding to the misdelivery event and information regarding a courier corresponding to the misdelivery event, wherein the delivery information comprises the retrieved image information; determining, via the processor and based on the identified information regarding the courier, whether the courier is available; and in response to determining the courier is available, causing the transceiver to transmit the delivery information corresponding to the misdelivery event to the courier terminal to facilitate re-delivery of the item to the correct delivery location, wherein the determining of whether the courier is available comprises determining, based on work information of the courier regarding whether the courier is currently on duty, whether the courier is allowed to perform a delivery correction.”  As such this claim is found novel and non-obvious, however remains rejected under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
30 June 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628